

117 HJ 17 PCS: Removing the deadline for the ratification of the equal rights amendment.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 12117th CONGRESS1st SessionH. J. RES. 17IN THE SENATE OF THE UNITED STATESMarch 18, 2021ReceivedMarch 22, 2021Read the first timeMarch 23, 2021Read the second time and placed on the calendarJOINT RESOLUTIONRemoving the deadline for the ratification of the equal rights amendment.That notwithstanding any time limit contained in House Joint Resolution 208, 92d Congress, as agreed to in the Senate on March 22, 1972, the article of amendment proposed to the States in that joint resolution shall be valid to all intents and purposes as part of the United States Constitution whenever ratified by the legislatures of three-fourths of the several States.Passed the House of Representatives March 17, 2021.Cheryl L. Johnson,Clerk.March 23, 2021Read the second time and placed on the calendar